  Case 18-19054-JNP                  Doc 496         Filed 10/30/18 Entered 10/30/18 13:41:30                                 Desc Main
                                                    Document      Page 1 of 3


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1
PORZIO, BROMBERG & NEWMAN, P.C.
100 Southgate Parkway
P.O. Box 1997
Morristown, New Jersey 07962
(973) 538-4006
(973) 538-5146 Facsimile
Warren J. Martin Jr., Esq. (wjmartin@pbnlaw.com)
Kelly D. Curtin, Esq. (kdcurtin@pbnlaw.com)
Rachel A. Parisi, Esq. (raparisi@pbnlaw.com)
Counsel to Debtors
                                                                                     Case No.: 18-19054 (JNP)
In Re:
                                                                                     (Jointly Administered)
                                                                                1
Garces Restaurant Group, Inc., d/b/a Garces Group, et al.,
                                                                                     Chapter: 11
                             Debtors.
                                                                                     Hearing Date and Time:
                                                                                     November 1, 2018 at 10:00 a.m.

                        NOTICE OF AGENDA OF ALL MATTERS SCHEDULED
                       FOR HEARING ON NOVEMBER 1, 2018 AT 10:00 A.M. (EST)

       I.      CONTESTED MATTERS GOING FORWARD

            1. CohnReznick Capital Markets Securities, LLC's Consolidated First and Final Application
               for Compensation for the period from May 2, 2018 to August 1, 2018, as Investment
               Banker for the Debtors [ECF No. 420]

               Objection / Response Deadline: September 20, 2018

               Objections / Response Received:
                 i. M&T Bank's Limited Objection to First Interim Fee Application of CohnReznick
                      Capital Markets Securities, LLC, as Investment Banker to the Debtors for
                      Allowance of Compensation and Reimbursement of Expenses [ECF No. 437]
                ii. Objection for the Official Committee of Unsecured Creditors to the Consolidated
                      First and Final Application of CohnReznick Capital Markets Securities, LLC, as
                      Investment Banker to the Debtors for Allowance of Compensation and

   1
    The Debtors in these cases and the last four digits of their employee identification numbers are: GRGAC1, LLC d/b/a Amada (7047); GRGAC2,
   LLC d/b/a Village Whiskey (7079); GRGAC3, LLC d/b/a Distrito Cantina (7109); GRGAC4, LLC (0542); Garces Restaurant Group, Inc. d/b/a
   Garces Group (0697); Latin Valley 2130, LLC; La Casa Culinary, LLC d/b/a Amada Restaurant (4127); Garces Catering 300, LLC d/b/a Garces
   Catering (3791); Latin Quarter Concepts, LLC d/b/a Tinto d/b/a Village Whiskey (0067); UrbanFarm, LLC d/b/a JG Domestic (3014); GR300,
   LLC d/b/a Volver (0347); GRG2401, LLC (7222); GRGChubb1, LLC (8350); GRGKC1, LLC; GRGWildwood, LLC (9683); and GRGNY2,
   LLC (0475); GRGDC2, LLC d/b/a Latin Market (8878); GRGBookies, LLC d/b/a The Olde Bar (4779); and GRGAC5,LLC (9937).




   4075564
Case 18-19054-JNP          Doc 496     Filed 10/30/18 Entered 10/30/18 13:41:30        Desc Main
                                      Document      Page 2 of 3


                   Reimbursement of all Actual and Necessary Expenses Incurred for the Period
                   May 2, 2018 to August 1, 2018. [ECF No. 448 & 457]
            iii.   Objection of the Acting United States Trustee to Consolidates First and Final
                   Application of ConhReznick Capital Markets Securities, LLC, as Investment
                   Banker to the Debtors for Allowance of Compensation and Reimbursement of all
                   Actual and Necessary Expenses Incurred for the Period May 2, 2018 to August 1,
                   2018. [ECF No. 450]

           Related Documents:
              i. Certification of Jeffrey R. Manning, CTP In Reply to the Objection of the Acting
                  United States Trustee to Consolidated First and Final Application of CohnReznick
                  Capital Markets Securities, LLC [ECF No. 463]
             ii. Certification of Edward A. Phillips, CPA/CFF, CTP, CIRA, CFE, And Ryan W.
                  Farley, CPA/CIRA In Further Support Of Professionals' Fee Applications [ECF
                  No. 465]
            iii. CohnReznick Capital Market Securities, LLC's Omnibus Reply to Objection to
                  the Fee Request and Reservation of Rights to Seek Attorneys' Fees [ECF No. 468]

           Status:        This matter will go forward


  II.      SETTLED CONTESTED MATTERS


        1. Debtors' Second Omnibus Motion (I) Objecting To Priority And Administrative Claims
           [Late Filed And/Or Duplicates And/Or Incorrectly Classified], And (II) Objecting To
           Unsecured Claims [Late Filed] [ECF No. 474]

           Objections / Responses Deadline: October 25, 2018

           Objections / Responses Received:
            Response Of South Jersey Party Rentals, LLC To Second Omnibus Motion (I)
              Objecting To Priority And Administrative Claims [Late Filed And/Or Duplicates
              And/Or Incorrectly Classified], And (Ii) Objecting To Unsecured Claims [ECF No.
              490];
            Response Of Creditor Baldor Specialty Foods, Inc., To Debtors’ Second Omnibus
              Motion (I) Objecting To Priority And Administrative Claims [Late Filed And/Or
              Duplicates And/Or Incorrectly Classified], And (Ii) Objecting To Unsecured Claims
              [Late Filed] [ECF No. 491];
            Objection By Chefs’ Warehouse, Inc. To The Debtors’ Second Omnibus Motion
              Objecting To Claims [ECF No. 492]


                                                   2

 4075564
Case 18-19054-JNP          Doc 496    Filed 10/30/18 Entered 10/30/18 13:41:30          Desc Main
                                     Document      Page 3 of 3


           Status:        This matter will not go forward. All objections have been resolved or are
           anticipated to be resolved shortly. The Debtors will be submitting an updated proposed
           form of Order reflecting settlements reached or to be reached with South Jersey Party
           Rentals, LLC, Baldor Specialty Foods, Inc. and Chef's Warehouse, Inc.


 Dated: October 30, 2018                       Respectfully submitted,

                                               PORZIO, BROMBERG & NEWMAN, P.C.
                                               Counsel to the Debtors

                                               By:    /s/ Warren J. Martin Jr.
                                                      Warren J. Martin Jr.




                                                  3

 4075564
